The opinion of the court was delivered by
Mason, J.:
This is an action of replevin for the recovery of an automobile under a chattel mortgage. The answer was a general denial. The case was tried without a jury, and judgment was rendered for the defendant. A motion for a new trial was sustained and the defendant appeals from that ruling.
Among the grounds upon which a new trial was asked were that erroneous rulings were made, and that the judgment was contrary to the evidence. There is nothing in the record to show for what reason the motion was granted, or to negative the possibility that the judgment was set aside because in the opinion of the trial court a satisfactory trial of the issues of fact had not been had. In the briefs questions of law are argued, but we have no means of knowing whether the ruling turned upon them.
The defendants suggest that the cases, of which City of Sedan v. Church, 29 Kan. 190, is typical, holding that a ruling granting a new trial under such circumstances is not subject to reversal, are those in which a jury had returned a verdict. That may be true, but the fact of a jury having taken part in the decision is not given as one of the reasons for the rule, and the principle upon which it is based applies in a case tried without a jury, if not with equal force, at least with sufficient force to make it effective.
The order granting a new trial is affirmed.